h GORBATY, J.,
Dissents with Reasons.
I respectfully dissent. An appellate court may not set aside a trial court’s findings of facts in the absence of manifest error or unless it is clearly wrong. Stobart v. State, through DOTD, 617 So.2d 880 (La.1993). The appellate court must determine not whether the trier of fact was right or wrong, but whether the fact-finder’s conclusion was a -reasonable one, after reviewing the record in its entirety. Rosell v. ESCO, 549 So.2d 840 (La.1989). Even where the appellate court believes its inferences are more reasonable than the factfinder’s, reasonable determinations of fact should not be disturbed on appeal. Arceneaux v. Domingue, 365 So.2d 1330 (La.1978). Further, the trier of fact must evaluate conflicting expert opinions in relation to all of the circumstances of a case. Where there are two permissible views of evidence, the factfinder’s choice cannot be manifestly erroneous or clearly wrong. Philips v. Bener, 2000-0103 (La.App. 4 Cir. 5/16/01), 798 So.2d 41.
In this case, the trier of fact chose to rely upon the testimony of Dr. Dart, which provided an adequate basis for their findings. In light of the evidence and testimony adduced at trial, the jury’s determinations were not manifestly erroneous. As such, this court should not substitute its judgment for that of the |¿jury and trial court. Accordingly, for these reasons, I would affirm the judgment of the trial court.